Pee Cuhiam.
Plaintiff sued for damages for an alleged conspiracy, also for slander, also for loss of credit standing because of acts of defendant.
The cause being at issue and regularly on the Circuit list for trial, plaintiff failed to appear when the ease was called, and defendant asked and obtained a nonsuit.
The Circuit Court judge later allowed a rule to show cause why the judgment should not be opened and plaintiff allowed to present his case, and made the rule returnable before himself at the court house in Preehold, heard the same, and ordered the rule discharged.
Plaintiff now applies to this court for a similar rule.
This being a Supreme Court issue, a Circuit Court judge is without jurisdiction to hear and determine such a rule, and his action in discharging it was therefore nugatory. The matter has never been lawfully heard.
Plaintiff may take a rule to show cause returnable before this court at the next October term, with leave to both parties to take depositions for and against the rule.